Name: Commission Regulation (EC) No 626/98 of 19 March 1998 setting the intervention thresholds for melons and water melons for the 1998/99 marketing year
 Type: Regulation
 Subject Matter: trade policy;  international trade;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 20. 3. 98L 85/10 COMMISSION REGULATION (EC) No 626/98 of 19 March 1998 setting the intervention thresholds for melons and water melons for the 1998/99 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), as amended by Commission Regulation (EC) No 2520/97 (2), and in particular Article 27(1) and (2) thereof, Whereas Article 27(1) of Regulation (EC) No 2200/96 provides for the possibility of setting an intervention threshold if the market in a product listed in Annex II thereto is suffering or at risk of suffering from imbalances giving or liable to give rise to too large a volume of withdrawals; whreas such a development would be likely to cause budget problems for the Community; Whereas intervention thresholds were fixed for melons and water melons for the 1997/98 marketing year by Commission Regulation (EC) No 1109/97 (3); whereas, since the conditions laid down in the abovementioned Article 27 continue to be met for those products, new thresholds should be set for the 1998/99 marketing year and the period to be taken into account for the assess- ment of the overrun of the thresholds should also be determined; Whereas, pursuant to the abovementioned Article 27, an overrun of the intervention threshold results in a reduc- tion in the Community withdrawal compensation in the marketing year following the year in which the threshold is exceeded; whereas the consequences of such an overrun should be determined and a reduction in proportion to the size of the overrun, up to a maximum percentage, should be fixed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 1. The intervention thresholds for the 1998/99 marketing year shall be: Ã¯ £ § 176 600 tonnes for melons, and Ã¯ £ § 197 400 tonnes for water melons. 2. The overrun of the intervention thresholds laid down in paragraph 1 shall be assessed on the basis of with- drawals effected between 1 February 1998 and 31 January 1999. Article 2 If the quantity of melons or water melons withdrawn during the period set in Article 1(2) exceeds the relevant threshold set in Article 1(1), the Community withdrawal compensation set in Annex V to Regulation (EC) No 2200/96 for the following marketing year shall be reduced in proportion to the size of the overrun based on the production used to calculate the relevant threshold. However, the reduction in the Community compensation shall not exceed 30 %. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21. 11. 1996, p. 1. (2) OJ L 346, 17. 12. 1997, p. 41. (3) OJ L 162, 19. 6. 1997, p. 12.